                                  UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON


DRY !3UL« SINGAPORE PTE, LTD.
                                                           Case No.: 3:19-CV-01671-BR
                           Plaintiff(s),
                                                           APPLICATION FOR SPECIAL
 V.                                                        ADMISSION - PRO HAC VICE

AMIS INTEGRIY S.A. et. al.
                          Defendant(s).



                Application for Pro Hac Vice Admission and CM/ECF Registration

        Attorney Michael Chalos                                  requests special admission pro hac
 vice to the Bar of the United States District Court for the District of Oregon in the above-
 captioned case for the purposes of representing the following party(s):
 DRY BULK SINGAPORE PTE. LTD,

        In support of this application, I certify that: I) I am an active member in good standing
 with the NEW YORK             State Bar; and 2) that I have read and am familiar with the Federal
 Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
 Court, and this Court's Statement of Professionalism.
        I understand that my admission to the Bar of the United States District Court for the
 District of Oregon is solely for the purpose of litigating in the above matter and will be
 terminated upon the conclusion of the matter.

          (1)     PERSONAL DATA:
                  Name;       CHALOS                   MICHAEL                      g
                             (Last Name)                (First Name)                    (Ml)        (Suffix)
                  Agency/fiiTn affiliation: CHALOS & CO, P.C
                  Mailing address; J55 HAMILTON /AVENUE
                  City: OYSTER BAY                                 State: NY              Zip:   11771
                  Phone number; (5T3) 714-4300            Fax number: (516)750-9051
                  Business e-mail address: MICHaEL.CHALOS@CH/\LOSLAW.COM
U.S. District Court - Oregon                              Application for Special Admission - Pro Hac Vice
[Rev. 11/2018]                                                                                  Page 1 of 4
          (2)     BAR ADMISSION INFORMATION;
                  (a)       State bar admission(s), date(s) of admission, and bar number(s):
                                NEW YOF^K, 1976, BAR NUMBER 1071083


                  (b)       Other federal court admission(s) and date(s) of admission:
                                SEE ATTACHED SHEET




          (3)     CERTIFICATION OF DISCIPLINARY ACTIONS:
                  I am not now, nor have I ever been subject to any disciplinary action by any
                  state or federal bar association.

                  1 am now or have been subject to disciplinary action by a state or federal bar
                  association. (See attached letter of explanation.)

          (4)     CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                  Pursuant to LR 83-3,1 have professional liability insurance, or financial
                  responsibility equivalent to liability insurance, that meets the insurance
                  requirements of the Oregon State Bar for attorneys practicing in this District,
                  and that will apply and remain in force for the duration of the case, including
                  any appeal proceedings.

          (5)     CM/ECF REGISTRATION:
                  1 acknowledge that I will become a registered user of the Court's case
                  management and electronic case filing system (CM/ECF) upon approval of
                  this application, and I will receive electronic service pursuant to Fed. R. Civ. P.
                  5(b)(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hac Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


        DATED:                     f'




IJ.S. District Court - Oregon                           Application for Special Admission - Pro Hac Vice
[Rev. 11/2018]                                                                                Page 2 of4
                           MICHAEL CHALOS - BAR ADMISSIONS



                COURT                       DATE ADMITTED            BAR NO.

 Supreme Court of the United States       October 15, 1984
                                                               160779

 U.S. Court of Appeals for the first      August 6, 1984
 Circuit                                                      54311

U.S. Court of Appeals for the Second      December 29, 1978
Circuit                                                       None

U.S. Court of Appeals for the Third       July 22, 1994
Circuit                                                       None

U.S. Court of Appeals for the Fifth       January 12, 2001
Circuit                                                       None

U.S. Court of Appeals for the Sixth       December 1,2004
Circuit                                                       None

U.S. Court of Appeals for the Ninth       December 21, 1994
Circuit                                                       None

U.S. District Court for the Southern      November 30, 1976
District of New York                                          MC3939

U.S. District Court for the Eastern       December 14, 1976
District of New York                                          None

U.S. District Court for the District of   December 7, 2007
Connecticut                                                   ct27501

U.S. District Court for the Southern      July 1,2008
District of Texas                                             230488

New York State Court of Appeals           February 25, 1976
(Highest court of the State of New                            None
York)

District of Columbia Court of Appeals     Not Admitted        N/A




146135739 v1
REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3(a)( l) requires applicants for pro hac vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

   I I I seek admission for the limited purpose of filing a motion related to a subpoena that this
       Court did not issue. Pursuant to LR 45- 1(b), 1 request a waiver of the LR 83-3(a)(l)
       requirement to associate with local counsel and therefore do not include a certification
       from local counsel with this application.

To associate with local counsel, complete the following section and obtain the signature of local
counsel.

Name:     BOYAJIAN                                  DAVID                          R
                           (Last Name)               (First Name)                  (Ml)          (Suffix)

OSB number: 112582

Agency/firm affiliation: SCHWABE, WILLIAMSON & WYATT, P.C.

Mailing address:    1211 SW 5TH AVENUE, SUITE 1900

City: PORTLAND                                                  State: OREGON        Zip:    97204

Phone number:          222-9981                                     Fax number: (503) 796-2900

Business e-mail address: DBOYAJIAN@SCHV7ABE..COM


CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that 1 have read and
understand the requirements of LR 83-3, and that 1 will serve as designated local counsel in case
number 3:19-CV-01671-BR


DATED:
                                           \


                                               {Signature ofLocal fav^sel)                  N

U.S. District Court — Oregon                           Application for Special Admission - Pro Hac Vice
[Rev. 11/2018]                                                                               Page 3 of 4
                                        COURT ACTION

Application for pro hac vice admission by Michae' Chalos                     in case number:
3:19-cv-01671-BR           is hereby:

    □ Approved subject to payment of fees.
    □ Denied.


DATED:




                                             Judge




U.S. District Court - Oregon                         Application for Special Admission - Pro Hac Vice
[Rev. 11/2018]                                                                             Page 4 of 4
